Name: 2012/40/EU: Commission Implementing Decision of 24Ã January 2012 amending Decision 2008/855/EC as regards the dispatch to other Member States of certain meat and meat products from holdings situated in the areas listed in Part III of the Annex thereto (notified under document C(2012) 181) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  foodstuff;  animal product;  agricultural policy;  agricultural activity;  trade policy
 Date Published: 2012-01-26

 26.1.2012 EN Official Journal of the European Union L 23/9 COMMISSION IMPLEMENTING DECISION of 24 January 2012 amending Decision 2008/855/EC as regards the dispatch to other Member States of certain meat and meat products from holdings situated in the areas listed in Part III of the Annex thereto (notified under document C(2012) 181) (Text with EEA relevance) (2012/40/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures applicable in relation to classical swine fever in the Member States or regions thereof set out in the Annex thereto. (2) Article 7(1) of Decision 2008/855/EC provides that Member States concerned with areas listed in Part III of the Annex thereto are to ensure that no consignments of fresh pigmeat from holdings located in the areas listed in Part III of that Annex, and meat preparations and meat products consisting of or containing such meat are dispatched from those areas to other Member States. (3) Part III of that Annex currently lists the whole territory of Romania. (4) Romania has provided information to the Commission showing that the classical swine fever situation in that Member State has significantly improved since the adoption of Decision 2008/855/EC. (5) Romania has requested that the dispatch to other Member States of fresh pigmeat and meat preparations and meat products consisting of or containing fresh meat from pigs kept in that Member State be permitted, provided that the safety of those commodities is ensured by means of a channelled system. (6) Such system would consist of holdings or one or more epidemiological units operating a common bio-security management system and an established supply chain, to ensure a distinct health status for classical swine fever for the subpopulation of pigs kept therein. Those holdings or epidemiological units are situated in areas in which surveillance, control and bio-security measures are being applied. (7) The holdings belonging to the channelled system and the establishments which are producing, storing and processing fresh pigmeat and meat preparations and meat products consisting of or containing such meat should be approved by the competent authority and notified to the Commission, provided that they meet the additional health conditions laid down in Decision 2008/855/EC. (8) In addition, the production, storage and processing of such meat and meat preparations and meat products consisting of or containing such meat should be carried out separately from that of other products consisting of or containing meat derived from pigs from holdings outside the channelling system located in the areas listed in Part III of the Annex to Decision 2008/855/EC. (9) In order to ensure the safety of meat, meat products and meat preparations produced under the channelling system, regular inspections should be carried out by the competent authority in the holdings which form part of the channelled system. (10) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (4) establishes the minimum Union measures for the control of classical swine fever. That Directive provides that, as soon as confirmation of a primary case of classical swine fever in feral pigs has taken place, in order to reduce the spread of the disease, the competent authority of a Member State is to immediately order a number of measures detailed in that Directive. (11) The regular inspections carried out by the competent authority in the holdings which form part of the channelled system should in particular verify that those measures are effectively applied. (12) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (5) identifies the most suitable sampling procedures and criteria for evaluation of the results of the laboratory tests for a proper diagnosis of this disease in different situations. Those procedures and criteria should therefore be used during the regular inspections carried out by the competent authority in the holdings which form part of the channelling system. (13) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (6) provides that Member States are to ensure that official controls with respect to fresh meat take place in accordance with Annex I thereto. That Regulation also provides that health marks are to be applied when official controls have not identified any deficiencies that would make the meat unfit for human consumption. Consequently, fresh meat produced under the channelling system should, in order to be permitted for dispatch to other Member States, be marked with the health mark set out in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004. (14) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (7) provides that food business operators are not to place on the market a product of animal origin handled in an establishment subject to approval in accordance with that Regulation, unless it has either a health mark applied in accordance with Regulation (EC) No 854/2004 or, when that Regulation does not provide for the application of a health mark, an identification mark applied in accordance with Annex II to Regulation (EC) No 853/2004. The meat preparations and meat products containing pigmeat produced under the channelling system should therefore be marked with the identification mark provided for in Section I of Annex II to Regulation (EC) No 853/2004, in order to be permitted for dispatch to other Member States. (15) The Food and Veterinary Office (FVO) carried out an audit in Romania in July 2011. A number of significant deficiencies were outlined in the implementation of the programme for the control and monitoring of classical swine fever as well as in the channelled system proposed by Romania. However, the conclusion of the report was that the implementation of such a system in that Member State has the potential to function effectively, given some relatively minor amendments. The FVO report made specific recommendations for the improvement of these deficiencies by the Romanian authorities. Following the audit, Romania has informed the Commission that the deficiencies identified during the audit have been corrected following the implementation of an action plan that addresses them. The Commission has examined these corrections and considers that they are sufficient for the channelled system to function effectively. (16) In addition, the programme for the control and monitoring of classical swine fever submitted by Romania was approved for the period from 1 January 2012 to 31 December 2012 by Commission Implementing Decision 2011/807/EU of 30 November 2011 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2012 and following years (8). Under that programme and in the context of the above referred action plan, Romania has implemented additional surveillance measures with regard to classical swine fever with favourable results. (17) In view of the data available, it is appropriate to permit the dispatch to other Member States of fresh pigmeat and meat preparations and meat products consisting of or containing such meat from pigs kept in Romania in accordance to the provisions laid down in this Decision, provided that the channelled system proposed by that Member State is in place. (18) Decision 2008/855/EC should therefore be amended accordingly. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The following Article 8c is inserted in Decision 2008/855/EC: Article 8c Dispatch to other Member States of fresh pigmeat and meat preparations and meat products consisting of or containing such meat from the areas listed in Part III of the Annex 1. By way of derogation from Article 7(1), the Member States concerned with areas listed in Part III of the Annex may authorise the dispatch to other Member States of fresh pigmeat and meat preparations and meat products consisting of or containing such meat, provided that they: (a) are derived from pigs which have been kept since birth in holdings: (i) which are approved for that purpose by the competent authority and notified by it to the Commission and the other Member States; (ii) which implement a bio-security plan approved by the competent authority; (iii) which have only introduced pigs from holdings:  approved in accordance with this Decision, or  located in areas not listed in the Annex and not subject to any restrictions for classical swine fever in accordance with national or Union legislation during a period of 6 months prior to the introduction of the pigs; the period preceding the date of approval of the holding in accordance with this Decision is included in that six-month period; (iv) which are regularly inspected by the competent authority at intervals of not more than 3 months; during such inspections the competent authority must at least:  follow the guidelines laid down in Chapter III of the Annex to Decision 2002/106/EC,  carry out a clinical examination in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2002/106/EC,  verify the effective application of the provisions laid down in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC,  immediately suspend or withdraw the approval in case of non-compliance; (v) where the animals have been subjected to laboratory testing for classical swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the classical swine fever surveillance plan implemented by the competent authority for a period of at least 6 months prior to movement to the slaughterhouse referred to in point (b); (vi) which are located in the centre of an area of at least 10 km radius in which animals in the pig holdings have been subjected to laboratory testing for classical swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the classical swine fever surveillance plan implemented by the competent authorities for at least the last 3 months prior to movement to the slaughterhouse referred to in point (b); (vii) which are located in a county in which:  a programme for the control and monitoring of classical swine fever approved by the Commission is implemented,  the incidence and prevalence of classical swine fever in domestic and feral pigs has significantly decreased,  no evidence of classical swine fever virus circulation in pigs has been detected in the last 12 months; (b) were produced in slaughterhouses, cutting plants and meat processing establishments: (i) which are approved for that purpose by the competent authority and notified by it to the Commission and the Member States; (ii) in which the production, storage and processing of the fresh meat and meat preparations and meat products consisting of or containing such meat eligible for dispatch to other Member States is carried out separately from the production, storage and processing of other products consisting of or containing fresh meat and meat preparations and meat products consisting of or containing meat derived from pigs originating in or coming from holdings other than those approved pursuant to point (a)(i). 2. The fresh pigmeat referred to in paragraph 1 shall be marked as provided for in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004. The meat preparations and meat products consisting of or containing meat referred to in paragraph 1 shall be marked as provided for in Section I of Annex II to Regulation (EC) No 853/2004. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 January 2012. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. (4) OJ L 316, 1.12.2001, p. 5. (5) OJ L 39, 9.2.2002, p. 71. (6) OJ L 139, 30.4.2004, p. 206. (7) OJ L 139, 30.4.2004, p. 55. (8) OJ L 322, 6.12.2011, p. 11.